         Case 6:17-cv-01836-MK        Document 26      Filed 09/14/20     Page 1 of 2




Drew L. Johnson, P.C.
sherwoodreese@comcast.net
1700 Valley River Drive
Eugene, OR 97401
(541) 434-6466

Attorney for Plaintiff




                         UNITED STATES COURT DISTRICT COURT

                                   DISTRICT OF OREGON

LISA A. DUMDI,
                                                   Case No. 6:17-cv-01836-MK
                   Plaintiff,
                                                   ORDER APPROVING
       vs.                                         ATTORNEY FEES PURSUANT TO 42
                                                   U.S.C. §406(b)
Commissioner of Social Security
Administration,

                  Defendant.
____________________________________

       After considering Plaintiff's Motion, Plaintiff’s Motion is hereby granted in the sum of

$26,754.50, reduced by $7,323.29 Equal Access to Justice Act (“EAJA”) fees, for a net of

$19,431.21 as full settlement of all claims for attorney fees pursuant to 42 U.S.C. §406(b). Any

past-due benefits withheld by the Defendant in anticipation of an order under 42 U.S.C. §406(b),

shall be payable to Plaintiff’s counsel, Drew L. Johnson, PC, less an administrative assessment




ORDER APPROVING ATTORNEYS FEES PURSUANT TO 42 U.S.C §406 (b) -                                1
         Case 6:17-cv-01836-MK        Document 26       Filed 09/14/20   Page 2 of 2




pursuant to 42 U.S.C. §406(d), and mailed to their office at 1700 Valley River Drive, Eugene,

OR 97401, consistent with this order. There are no other costs.

       IT IS SO ORDERED this 14th day of September 2020.



                                            s/ Mustafa T. Kasubhai
                                            MUSTAFA T. KASUBHAI
                                            United States Magistrate Judge



PRESENTED BY:

By:    /s/ DREW L. JOHNSON
       Drew L. Johnson, OSB #75200
       Of Attorneys for Plaintiff




ORDER APPROVING ATTORNEYS FEES PURSUANT TO 42 U.S.C §406 (b) -                             2
